AILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-11, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Alapati et al. (US 2014/0310056), Martin (US 2017/0337744),  Shifman (US 2017/0032401), Rajendran et al. (US 2015/0326624) and further in view of DeLuca (US 2017/0116660).
As per claim 1, Alapati et al., hereinafter Alapati, discloses a processor-implemented method for creating a social network based on focus objects, the method comprising:
labeling the one or more detected focus objects of a user with one or more indications of interest during a monitored augmented reality session ([0044] where an identification code is received to identify a product) wherein the one or more focus objects comprise one or more of a plurality of physical objects which the user has focused on for a length of time exceeding a threshold ([0015] where a product may be a phone for sale, which is a physical object);

establishing, based on the labeled detected focus objects, a social network, wherein the social network contains one or more focus objects sourced from the one or more additional users ([0046][0047] where the social network may provide information regarding the customer’s friends). 
It is noted Alapati does not explicitly teach 
labeling the one or more detected focus objects with one or more indications of interest. However, this is known in the art as taught by Martin. Martin discloses an augmented reality display in which a media tag (label) may be attached to an object of interest and associates digital content that is of interest to and/or specified by the user ([0059][0103]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Martin into Alapati because Alapati discloses a method of presenting a focus point and Martin further discloses object of interest could be tagged (labeled) with associated interests for the purpose of enhancing social media experiences.
It is further noted Alapati and Martin do not explicitly teach
indication of interest during a monitored augmented reality session. However, this is known in the art as taught by Shifman. Shifman discloses a method of internet data gathering in which “The level of interest of the PIP data owner in the perceptible item (which may for example be a retail store, an image, clip, movie, audio and/or any 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Shifman into Alapati and Martin because Alapati and Martin discloses a method of presenting a focus point where an object of interest could be tagged (labeled) with associated interests and Shifman further discloses the object of interest could be evaluated by the dwell time focused on the object for the purpose of determining user interest.
It is noted Alapati, Martin and Shifman do not explicitly teach
wherein the social network aggregates a plurality of focus objects within a geofenced area. However, this is known in the art as taught by Rajendran et al., hereinafter Rajendran. Rajendran discloses a social community management method in which a controller may generate an aggregated list of topics of common interest information by aggregating the topics of the common interest information of the users existing in the geo-fence ([0094] where topic of common interest is considered focus object).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Rajendran into Alapati, Martin and Shifman because Alapati, Martin and Shifman disclose a method of presenting a focus object and Rajendran further discloses the focus object could be aggregated in a region for the purpose of developing a social network.
Alapati discloses a focus object may be a physical object. It is noted Alapati, Martin, Shifman and Rajendran do not explicitly teach wherein the focus object is focused on for a length of time exceeding a threshold. However, this is known in the art as taught by DeLuca. DeLuca discloses a shopping experience method in which a level of interest is indicated by an amount of dwell time a viewer on a specific item ([0003] where the shopper interest is identified by the shopper dwell time threshold on the item of interest).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of DeLuca into Alapati, Martin, Shifman and Rajendran because Alapati, Martin, Shifman and Rajendran disclose a method of presenting a focus point and DeLuca further discloses an indication of interest is based on the dwell time the shopper is on an item for the purpose of improving shopping experience.

As per claim 2, Alapati, Martin, Shifman, Rajendran and DeLuca demonstrated all the elements as disclosed in claim 1, and Rajendran further discloses wherein the social network aggregates a plurality of focus objects within a geo-fenced area based on an overlap between the plurality of focus objects ([0094] where the controller may remove the created social communities or merge social communities existing within a plurality of geo-fences). 
As per claim 3, Alapati, Martin, Shifman, Rajendran and DeLuca demonstrated all the elements as disclosed in claim 1, and Alapati further discloses wherein the social network contains one or more focus objects sources from the one or more additional users ([0046] where the social network may provide information regarding the customer’s friends).

adding a purchase link label to the one or more purchasable focus objects, where the purchase link label directs the user to a location where the one or more purchasable focus objects are available for purchase ([0022] where the network service provider may have its own customer profile information regarding the customer such as, a current mobile device type, contract information, e.g., to determine when the customer may be available for certain discounts, upgrades and/or incentives, to determine whether additional changes or upgrades to a subscription may be desirable if purchasing a new product, to determine whether additional subscriptions products are available to the customer, and if the network service provider customer profile information is available to the mobile application (as an alternative to, or in addition to the social network profile information), the mobile application may select additional information regarding this service to offer to the customer if the customer selects to receive additional information regarding an eligible product). 
As per claim 6, Alapati, Martin, Shifman, Rajendran and DeLuca demonstrated all the elements as disclosed in claim 1. 
It is noted Alapati, Martin, Shifman, Rajendran and DeLuca do not explicitly teach wherein the one or more indicators of interest enumerate a duration hat the user has focused on one or more detected focus objects. However, this is known in the art as taught by DeLuca. DeLuca discloses a targeted advertising system in which a level of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of DeLuca into Alapati, Martin, Shifman and Rajendran because Alapati, Martin, Shifman and Rajendran disclose a method of presenting a focus object and DeLuca further discloses an indication of interest is based on the dwell time the shopper is on an object for the purpose of improving shopping experience.

As per claim 7, Alapati, Martin, Shifman, Rajendran and DeLuca demonstrated all the elements as disclosed in claim 1, and Alapati further discloses wherein the social network comprises one or more labeled objects sourced from outside of an AR session ([0044] where the identification code may be obtained from a unique identification previously identified and downloaded ([0044]).
Claims 8-11 and 13-14 are system claims with limitations similar to claims 1-4 and 6-7, respectively, therefore are similarly rejected as claims 1-4 and 6-7, respectively.
Claims 15-18 and 20 are product claims with limitations similar to claims 1-4 and 6, respectively, therefore are similarly rejected as claims 1-4 and 6, respectively.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Alapati et al. (US 2014/0310056), Martin, Shifman, Rajendran and DeLuca as applied to claim 1 above, and further in view of Myllymaki et al. (US 2011/0313657).

It is noted Alapati, Martin, Shifman, Rajendran and DeLuca do not explicitly teach wherein a total number of the one or more labeled focus objects within an area is calculated, and made available to the user based on a relevance to one or more user interests. However, this is known in the art as taught by Myllymaki et al., hereinafter Myllymaki. Myllymaki discloses multiple points of interest within a predetermined distance is determined and ranked based on attributes associated with the points of interest (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Myllymaki into Alapati, Martin, Shifman, Rajendran and DeLuca because Alapati, Martin, Shifman, Rajendran and DeLuca disclose a method of presenting a focus point and Myllymaki further discloses related points of interest to the focus point could be presented for the purpose of unclutter unnecessary information.
Claim 12 is a system claim with limitation similar to claim 5, therefore is similarly rejected as claim 5.
Claim 19 is a product claim with limitation similar to claim 5, therefore is similarly rejected as claim 5.
Response to Arguments
Applicant’s arguments, see Amendment, filed February 5, 2021, with respect to the rejection(s) of claim(s) 1, 8 and 15 under Alapati et al. (US 2014/0310056), Martin (US 2017/0337744), Shifman (US 2017/0032401) and Rajendran et al. (US 2015/0326624) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Alapati et al., Martin, Shifman, Rajendran et al. and further in view of DeLuca (US 2017/0116660).
Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN R YANG whose telephone number is (571)272-7666.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN R YANG/Primary Examiner, Art Unit 2616                                                                                                                                                                                                        April 10, 2021